DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recites “wherein the generating a reconstructed input layer based on each hidden layer is performed by differentiating an activation area and a non-activation area.” “An activation area and a non-activation area” is vague and unclear. The applicant specification ¶0005, ¶0006, and ¶0019 discloses an activation area and a non-activation area but it is not clear from the specification. For examination, “an activation area and a non-activation area” is interpreted as predicting traffic flow/speed and traffic congestion.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (Development of a Global Road Safety Performance Function Using Deep Neural Networks).

Regarding Claim 1, Pan discloses a method for visualizing and analyzing contributions of various input features for traffic safety status prediction (abstract), comprising steps of:
1) initializing a deep belief network (DBN) with input features (Pan page 166 model settings);
2) performing unsupervised learning/training by observing changes of weights of the input features during the unsupervised learning/training (Pan page 167 first para discloses for a given DBN, learning rates for both unsupervised and supervised component must be specified, as they control the weights of the connections between layers in each iteration. third para discloses in terms of training, we used a total of 20 unsupervised iterations and 1000 fine -tuning iterations to ensure model convergence. In experiment 2, the training dataset is much larger than the first one; as a result, the size of hidden layers should be larger. Model structures which contain hidden neurons from 8 to 14 were tested, of which the structure with more hidden neurons was found to outperform the other structures for case Washington. However, fewer hidden neurons are still better for the first two cases. So the structure of the model was set to be 13- 12- 12- 1 at last. Accordingly, a total of 50 unsupervised iterations and 1000 fine -tuning iterations were adopted);
3) when the unsupervised learning/training is complete, performing supervised learning/training by generating a reconstructed input layer based on results of each hidden layer (Pan page 167 first para discloses for a given DBN, learning rates for both unsupervised and supervised component must be specified, as they control the weights of the connections between layers in each iteration. third para discloses after the new dataset has come, we conduct the supervised training with another 1000 iterations. As the supervised training has been implemented for the pervious data, the training error has already met the setting value, so the new training error should set to be much smaller otherwise the added supervised training will stop soon); and
4) continually running the supervised learning/training and generating a weight diagram based on both visualization and numerical analysis that calculates contributions of the input features (Pan page 161 model algorithm discloses Global DBN is made of several RBMs, in which the first one is continuous RBM. They are trained separately before unfolding all the layers and using back propagation to fine-tune the weights. page 162 para 3 discloses θ = (W, b, c) can be defined according to a fast training method that is commonly used to estimate successive new weights and biases with a Markov chain; equations 1-6. para 4 discloses the proposed global DBN is trained using Bayesian regularization supervised training algorithm).

Regarding Claim 2, Pan discloses the method of claim 1, wherein the initializing a deep belief network (DBN) comprises
pre-setting the DBN with a V-H1-H2-O structure, wherein V represents input neurons, H1 and H2 represent hidden neurons in two hidden layers, respectively, and O represents output for prediction (Pan page 167 third para discloses a network structure with 1 input layer with 13 units, 2 hidden layers each with 10 units and the output layer with 1 unit can be set in the model settings; i.e., 13-10-10-1; Fig. 1), and wherein weights are randomly pre-set (Pan page 161 model algorithm discloses Global DBN is made of several RBMs, in which the first one is continuous RBM. They are trained separately before unfolding all the layers and using back propagation to fine-tune the weights; equations 1-5).

Regarding Claim 3, Pan discloses the method of claim 1,
wherein the observing changes of weights during unsupervised learning/training is performed with a focus on magnitude of each input feature (Pan page 162 para 4 discloses in Bayesian regularization, the additional term imposed ensures that the selected trained network not only minimizes a metric of the error but also achieves this with weights that are of as small a magnitude as possible. In this research, we propose Bayesian regularization instead of back propagation for the fine-tuning process after unsupervised training).

Regarding Claim 4, Pan discloses the method of claim 2, wherein the performing unsupervised learning/training comprises
training a first restricted Boltzmann (RBM) machine comprising the input neurons V and the hidden neurons in the first hidden layer H1 based on greedy unsupervised learning/training (Pan page 161 para 1 discloses in the layer-wise greedy unsupervised training, once the first RBM is finished training, the output of it becomes the input of the second RBM. In the proposed model, Bayesian regularization, instead of traditional back propagation, is implemented to raise prediction accuracy and, in the meantime, to reduce the overfitting problem).

Regarding Claim 6, Pan discloses the method of claim 1, wherein the supervised learning/training comprises
generating a diagram of the weights such that whether a secondary consideration of the method is determined to exist after it is taught by a teacher (Pan page 162 para 3 discloses equations 8-9: 

    PNG
    media_image1.png
    238
    301
    media_image1.png
    Greyscale

where T is the testing set, Ot means output at testing set t, Or is the ideal output or teacher’s signal, wij is the weight between layers I and j).

Regarding Claim 7, Pan discloses the method of claim 6,
wherein if the secondary consideration is determined to exist, a resulting image different from a resulting image of the unsupervised learning/training is generated (Pan page 161 para 1 discloses the improved visible layer receives continuous values, while the signal in the unsupervised training process will still be transformed to a binary value, and this limitation can be addressed by using an improved continuous version of the transfer function. Based on that, a continuous RBM can be used in continuous value prediction problem. For example, a continuous DBN is used in predicting a time series benchmark and good results are obtained).

Regarding Claim 8, Pan discloses the method of claim 1,
wherein the numerical analysis that calculates contributions of input features determines whether the input feature is accepted or rejected (Pan page 167 third para discloses in addition to the learning rate and model structure, the input features themselves are also important to the performance. Normally, we want to include as many good features as possible, however, some features may contain too much noise and their inclusion may reduce the accuracy of the model. page 164 first para discloses we excluded all the records with segment length less than 0.16 km and lane width less than 7.32 m. We also removed records that have missing traffic data).

Regarding Claim 9, Pan discloses the method of claim 1,
wherein when the performing unsupervised learning/training or the performing supervised learning/training is complete, results of the learning/training are evaluated based on values of mean absolute error (MAE) and values of root mean square error (RMSE) (Pan Figs. 3-8; tables 8-9).

Regarding Claim 10, Pan discloses the method of claim 1,
wherein the input features comprises one or more of annual average daily commercial traffic (AADCT) (Pan page 163 para 1 discloses the annual average daily traffic [AADT]. 3rd para discloses traffic count data consisting of AAT and average annual commercial vehicle counts were spatially located), median width, left shoulder width, right shoulder width, curve deflection (Pan page 163 2nd para discloses our first step in data processing was to generate a set of homogenous sections [HS] in which each HS section represents segments with similar characteristics such as number of lanes, shoulder width, the presence of median, curvatures, and other roadway features. 4th para discloses the input features included in this dataset are location, access type, lane number, terrain, AADT, segment length, city type [rural or urban], lane width, median width, left shield, right shield, curve deflection, commercial AADT; tables 1 and 3-5), and exposure for traffic safety status prediction (Pan abstract).

Claims 11-14 and 16-20 are rejected for the same reasons as set forth in Claims 1-4 and 6-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Development of a Global Road Safety Performance Function Using Deep Neural Networks) in view of Chen et al. (A Survey on an Emerging Area: Deep Learning for Smart City Data).

Regarding Claim 5, Pan discloses the method of claim 1, but may not explicitly disclose wherein the generating a reconstructed input layer based on each hidden layer is performed by differentiating an activation area and a non-activation area.
However, Chen teaches wherein the generating a reconstructed input layer based on each hidden layer is performed by differentiating an activation area and a non-activation area (Chen page 402 section A-1 transport flow para 1 discloses data collected from different roads can be used in combination to predict traffic flow/speed, analyze traffic congestion, and make better urban transportation planning. para 3 discloses apply deep learning for the traffic flow prediction problem by using DBN to learn effective features in an unsupervised fashion. In addition, it added a multitask regression layer on the top of DBN for supervised prediction. As traffic is usually affected by other factors such as weather condition, the work in developing a DBN based deep learning model to use traffic data and weather data for more accurate prediction).
Pan and Chen are analogous art as they pertain to road safety traffic predictions. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the expected safety levels of specific roads sections under specific conditions and intersection (as taught by Pan) to for traffic flow and speed predictions for improvements over the state of the art using DBN which reported around 5% (as taught by Chen, page 402 section A-1 para 3) since traffic flow prediction using ANN with one or few hidden layers, may not be able to learn effective representations, which often results in poor performance (Chen, section IV para 2).

Claim 15 is rejected for the same reasons as set forth in Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651